Case 2:17-cv-00497-KM-JBC Document 75 Filed 05/26/20 Page 1 of 4 PageID: 1812




James E. Cecchi
Donald A. Ecklund
CARELLA, BYRNE, CECCHI,
  OLSTEIN, BRODY & AGNELLO, P.C.
5 Becker Farm Road
Roseland, NJ 07068
(973) 994-1700
Liaison Counsel for Plaintiffs and the Putative Class
Samuel H. Rudman
David A. Rosenfeld
Alan I. Ellman
ROBBINS GELLER RUDMAN
  & DOWD LLP
58 South Service Road, Suite 200
Melville, NY 11747
(631) 367-7100
Lead Counsel for Plaintiffs and the Putative Class
[Additional counsel appear on signature page.]
                     UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY
JAMES CHRISTIAN, Individually and ) No. 2:17-cv-00497-KM-JBC
on Behalf of All Others Similarly    )
Situated,                            ) CLASS ACTION
                                     )
                         Plaintiff,  ) NOTICE OF APPEAL
                                     )
       vs.                           )
                                     )
BT GROUP PLC, IAN LIVINGSTON, )
GAVIN E. PATTERSON, TONY             )
CHANMUGAM, NICK ROSE, LUIS )
ALVAREZ and RICHARD                  )
CAMERON,                             )
                         Defendants. )
                                     )




                                       -4-
Case 2:17-cv-00497-KM-JBC Document 75 Filed 05/26/20 Page 2 of 4 PageID: 1813




      Notice is hereby given that Lead Plaintiff PAMCAH-UA Local 675 Pension

Fund and Plaintiff Clayton Hollister, individually and on behalf of all others

similarly situated, in the above-named case, hereby appeal to the United States Court

of Appeals for the Third Circuit from the Opinion [ECF No. 72] and Order [ECF

No. 73] entered on April 24, 2020, dismissing with prejudice the Fourth Amended

Complaint [ECF No. 65]. This notice encompasses the Opinion and Order as well

as all prior rulings made by the district court.

 DATED: May 26, 2020                       CARELLA, BYRNE, CECCHI,
                                            OLSTEIN, BRODY & AGNELLO,
                                           P.C.


                                                      s/ James E. Cecchi
                                                     JAMES E. CECCHI
                                           James E. Cecchi
                                           Donald A. Ecklund
                                           5 Becker Farm Road
                                           Roseland, NJ 07068
                                           (973) 994-1700
                                           Liaison Counsel for Plaintiffs and the
                                           Putative Class
 Samuel H. Rudman (admitted in NJ)
 David A. Rosenfeld (pro hac vice)
 Alan I. Ellman (pro hac vice)
 ROBBINS GELLER RUDMAN
   & DOWD LLP
 58 South Service Road, Suite 200
 Melville, NY 11747
 (631) 367-7100
 Lead Counsel for Plaintiffs and the
 Putative Class




                                          -4-
Case 2:17-cv-00497-KM-JBC Document 75 Filed 05/26/20 Page 3 of 4 PageID: 1814




 Corey D. Holzer
 Marshall P. Dees
 HOLZER & HOLZER, LLC
 200 Ashford Center North, Suite 300
 Atlanta, GA 30338
 (770) 392-0090
 Additional Plaintiffs’ Counsel




                                       -4-
Case 2:17-cv-00497-KM-JBC Document 75 Filed 05/26/20 Page 4 of 4 PageID: 1815




                             CERTIFICATE OF SERVICE
      I, James E. Cecchi, hereby certify that on May 26, 2020, I authorized a true

and correct copy of the foregoing document to be electronically filed with the Clerk

of the Court using the CM/ECF system, which will send notification of such public

filing too all counsel registered to receive such notice.




                                                      s/ James E. Cecchi
                                                     JAMES E. CECCHI




                                         -4-
